United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.S., Appellant
and
DEPARTMENT OF THE ARMY, ARMY
DEPOT, Corpus Christi, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 17-1149
Issued: February 7, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On May 3, 2017 appellant, through counsel, filed a timely appeal from an April 3, 2017
merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has established more than seven percent permanent
impairment of each upper extremity, for which he previously received schedule awards.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
This case has previously been before the Board.3 The facts and circumstances of the case
as set forth in the Board’s prior orders are incorporated herein by reference. The relevant facts
are as follows.
On December 14, 2006 appellant, then a 50-year-old aircraft overhaul trades helper, filed
a traumatic injury claim (Form CA-1) alleging that on November 28, 2006 he experienced neck
stiffness and numbness on the right side of his body when he hit his head on a pipe after
installing an aircraft transmission. He stopped work on November 29, 2006 and returned on
December 18, 2006.
OWCP accepted appellant’s claim for abrasion of the face, neck sprain, and cervical
radiculitis. It paid leave buy back for intermittent periods of wage-loss compensation for the
periods June 17 to July 17, 2008 and September 19, 2007 to April 8, 2008.
On April 12, 2011 appellant filed a claim for a schedule award (Form CA-7).
By decision dated June 3, 2011, OWCP denied appellant’s schedule award claim. It
found that the medical evidence of record was insufficient to establish a permanent impairment
to a member or function of his body as a result of the November 28, 2006 employment injury.
On June 17, 2011 OWCP received appellant’s request, through counsel, for a telephone
hearing before an OWCP hearing representative, which was held on October 14, 2011. Counsel
indicated that appellant had just obtained an appointment with a physician who would perform a
schedule award impairment evaluation. He requested 30 days to submit the medical report.
In a November 4, 2011 report, Dr. M. Stephen Wilson, an orthopedic surgeon, reviewed
appellant’s history and conducted a physical examination. He referenced the sixth edition of the
American Medical Association, Guides to the Evaluation of Permanent Impairment (A.M.A.,
Guides)4 and Proposed Table 1 of The Guides Newsletter. Dr. Wilson opined that appellant had
5 percent right upper extremity permanent impairment due to chronic C5 radicular symptoms
and 6 percent right upper extremity permanent impairment due to chronic C6 radicular
symptoms for a total of 11 percent permanent impairment to the right upper extremity. He also
reported that appellant had 5 percent left upper extremity permanent impairment due to chronic
C5 radicular symptoms and 6 percent left upper extremity permanent impairment due to chronic
C6 radicular symptoms for a total of 11 percent permanent impairment to the left upper
extremity.
By decision dated January 12, 2012, an OWCP hearing representative set aside the
June 3, 2011 OWCP decision. She remanded the case for OWCP to refer appellant’s schedule
award claim to an OWCP medical adviser for review of Dr. Wilson’s November 4, 2011
impairment rating report and to determine whether appellant sustained permanent impairment to
a scheduled member according to the A.M.A., Guides.
3

Order Dismissing Appeal, Docket No. 13-0053 (issued February 19, 2013), denying petition for recon., Docket
No. 13-0053 (issued July 18, 2013).
4

A.M.A., Guides (6th ed. 2009).

2

In a January 25, 2012 report, Dr. Ronald Blum, a Board-certified orthopedic surgeon and
OWCP medical adviser, reviewed appellant’s claim, including Dr. Wilson’s November 4, 2011
impairment rating, and noted that Dr. Wilson opined that appellant had 11 percent permanent
impairment of each upper extremity due to sensory deficits in appellant’s cervical spine. He
indicated that, in a January 5, 2007 report, Dr. Mathew T. Alexander, a Board-certified
neurological surgeon, described normal strength in the upper and lower extremities and intact
sensory examination. Dr. Blum reported that he could not provide an impairment rating based
on a review of the record and recommended a referral for a second opinion.
OWCP referred appellant’s case, along with a statement of accepted facts and a copy of
the record, to Dr. Jerome O. Carter, Board-certified in physical medicine and rehabilitation, for a
second opinion examination to determine whether appellant sustained permanent impairment to
his upper or lower extremities due to his accepted November 28, 2006 employment injury. In a
February 27, 2012 report, Dr. Carter reviewed appellant’s history and related his complaints of
pain in the neck and bilateral hands, arms, and shoulders. Upon physical examination of
appellant’s cervical spine, he noted decreased range of motion and pain. Dr. Carter reported that
cervical sensation testing demonstrated decreased sensation bilaterally at C6-8 distribution and
median. Examination of appellant’s upper extremities showed normal motor strength and
moderately abnormal sensation on bilateral C6-8 distributions.
Dr. Carter noted a date of maximum medical improvement (MMI) of November 4, 2011.
He opined that, according to the A.M.A., Guides, The Guides Newsletter July/August 2009
edition, for spinal nerve injuries, appellant had a total of 14 percent permanent impairment of his
bilateral upper extremities. Dr. Carter reported that, under Proposed Table 1, appellant was
placed under class 1 with default value of three percent for moderate sensory deficits at left and
right C6 distribution. He noted grade modifiers of 2 for functional history and zero for clinical
studies, which resulted in zero net adjustment. Dr. Carter assigned class 1, default value of two
percent, for moderate sensory deficits at left and right C7 distribution. He noted grade modifiers
of 2 for functional history and zero for clinical studies, resulting in zero net adjustment.
Dr. Carter also reported that appellant had class 1, default of two percent impairment for
moderate sensory deficits at left and right C8 distribution. He noted grade modifiers of 2 for
functional history and zero for clinical studies, resulting in zero net adjustment. Dr. Carter
calculated that appellant had seven percent right upper extremity permanent impairment and
seven percent left upper extremity permanent impairment.
In a March 26, 2012 report, Dr. Robert Meador, a Board-certified internist and OWCP
medical adviser, reviewed appellant’s claim, including Dr. Carter’s November 4, 2011
impairment rating. He noted a date of MMI of November 4, 2011. Dr. Meador indicated that
appellant had three percent permanent impairment for spinal nerve C6 deficits, two percent
permanent impairment for spinal nerve C7 deficits, and two percent permanent impairment for
spinal nerve C8 deficits for a total of seven percent permanent impairment of each upper
extremity.
On April 2, 2012 OWCP granted a schedule award for seven percent right upper
extremity and seven percent left upper extremity permanent impairment. The award ran from
November 4, 2011 to September 4, 2012.

3

Appellant, through counsel, filed an appeal with the Board. In an order dated
February 19, 2013, the Board dismissed appellant’s appeal because it was untimely filed.5 On
February 26, 2013 appellant filed a petition for reconsideration from the February 19, 2013 order
dismissing appeal. In an order dated July 18, 2013, the Board denied his petition for
reconsideration finding that he failed to establish any error of fact or law in the Board’s prior
order.6
On November 5, 2015 appellant filed a claim for a schedule award (Form CA-7).
Appellant submitted an August 31, 2015 report by Dr. Lubor Jarolimek, an orthopedic
surgeon. Dr. Jarolimek related appellant’s complaints of neck stiffness and pain and bilateral
hand weakness, numbness, and tingling. He reviewed appellant’s history and conducted an
examination. Dr. Jarolimek reported tenderness along the cervical spine and decreased range of
motion. Deep tendon reflexes were 2+ in the bilateral upper extremities. He noted that sensation
testing was decreased in the left upper extremity along the C6 dermatome. Dr. Jarolimek related
that appellant’s claim was accepted for abrasion of head, neck sprain, brachial neuritis, and
cervical spinal stenosis. He noted that appellant had reached MMI.
Dr. Jarolimek indicated that, according to Proposed Table 2 the A.M.A., Guides, The
Guides Newsletter July/August 2009 edition, appellant had class 1 impairment, default value of
four percent, for an injured nerve root at C5. He related grade adjustments of zero for clinical
studies, which resulted in two percent left upper extremity impairment, after a net adjustment
of -1. Dr. Jarolimek reported that appellant was class 1 impairment, default value of one percent,
for sensory loss at C6 nerve root. He noted grade modifiers of zero for clinical studies, which
resulted in one percent left upper extremity impairment, after a net adjustment of -1.
Dr. Jarolimek reported that appellant had class 1 impairment, default value of five percent, for
motor loss at C6 nerve root. He noted grade modifiers of zero for clinical studies, which resulted
in two percent left upper extremity impairment, after a net adjustment of -1. Regarding
appellant’s right upper extremity, Dr. Jarolimek indicated that appellant had class 1 impairment,
default value of five percent, for motor loss at C6 nerve root. He noted grade modifiers of 2 for
functional history and zero for clinical studies, which resulted in no net adjustment for a total of
five percent right upper extremity impairment for C6 nerve root. Utilizing the Combined Values
Chart, Dr. Jarolimek calculated that appellant had five percent permanent impairment of each
upper extremity.
In a November 29, 2015 report, Dr. Arthur Harris, a Board-certified orthopedic surgeon
and OWCP medical adviser, reviewed appellant’s claim, including Dr. Jarolimek’s August 31,
2015 impairment rating. Utilizing the A.M.A., Guides, The Guides Newsletter July/August 2009
edition, he reported that appellant had five percent right upper extremity for residual problems
with mild motor weakness from his right C6 cervical radiculopathy. Regarding appellant’s left
upper extremity, Dr. Harris noted that appellant had two percent permanent impairment for
residual problems with mild motor weakness from the left C6 cervical radiculopathy, one percent
permanent impairment for residual problems with mild pain and impaired sensation from the left
C6 cervical radiculopathy, resulting in five percent left upper extremity impairment. He opined
5

Docket No. 13-0053 (issued February 19, 2013).

6

Docket No. 13-0053 (issued July 18, 2013).

4

that appellant had five percent permanent impairment of each upper extremity. Dr. Harris
explained that, because appellant was previously awarded seven percent permanent impairment
of each upper extremity, he did not have any additional permanent impairment of either upper
extremity as a result of the accepted November 28, 2006 employment injury. He noted a date of
MMI of August 31, 2015.
By decision dated May 12, 2016, OWCP found that appellant was not entitled to an
additional schedule award for either upper extremity. It found that the weight of the medical
evidence rested with the November 29, 2015 report of Dr. Harris, an OWCP medical adviser,
who determined that appellant was not entitled to more than seven percent permanent
impairment of each upper extremity, for which he previously received schedule awards.
On May 23, 2016 OWCP received appellant’s request, through counsel, for a telephone
hearing before an OWCP hearing representative.
Appellant submitted various diagnostic testing reports. In a July 25, 2016 lumbar spine
magnetic resonance imaging (MRI) scan, Dr. Ning Huang, a Board-certified diagnostic
radiologist, noted degenerative changes of the lumbar spine with severe bilateral L5 and
moderate left L4 neural foraminal stenosis. In a December 16, 2016 cervical spine ultrasound
report, Dr. Kenneth R. Cook, a Board-certified diagnostic radiologist, indicated a negative
ultrasound of the soft tissues of the neck. In a January 25, 2017 cervical spine MRI scan report,
Dr. Mukul Maheshwari, a radiologist, noted status post anterior fusion at C5-7 with metallic
susceptibility artifact, focal area of myelomalacia seen at the C5-6 level as previously noted, 6
millimeter right paracentral disc extrusion with diffuse disc bulge at the C5-6 level with
moderate narrowing of the right C5-6 neural foramen with compression examined right C6 nerve
root, minimal disc bulge remaining at the C6-7 level with no significant spinal calcinosis, and
moderate narrowing of the right C3-4 neural foramen with no significant spinal canal stenosis or
disc disease at the C3-4 level.
A hearing was held on January 18, 2017. Appellant noted that he could not do any of the
activities that he used to do prior to his injury. He related that he did not have a physician who
would rate him with more than five percent permanent impairment of the bilateral upper
extremities unless he had an operation on his cervical spine.
By decision dated April 3, 2017, an OWCP hearing representative affirmed OWCP’s
prior decision. She found that the weight of the medical evidence rested with the opinion of
Dr. Harris, an OWCP medical adviser, who opined in a November 30, 2015 report that appellant
was not entitled to a schedule award greater than that which was previously awarded for each
upper extremity.
LEGAL PRECEDENT
The schedule award provision of FECA7 and its implementing regulations set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss or loss of use, of scheduled members or functions of the body. FECA, however, does not
specify the manner in which the percentage of loss of a member shall be determined. The
7

5 U.S.C. § 8107.

5

method used in making such determination is a matter which rests in the sound discretion of
OWCP. For consistent results and to ensure equal justice, the Board has authorized the use of a
single set of tables so that there may be uniform standards applicable to all claimants. The
A.M.A., Guides has been adopted by OWCP as a standard for evaluation of schedule losses and
the Board has concurred in such adoption.8 For schedule awards after May 1, 2009, permanent
impairment is evaluated under the sixth edition of the A.M.A., Guides, published in 2009.9
Although the A.M.A., Guides includes guidelines for estimating impairment due to
disorders of the spine, a schedule award is not payable under FECA for injury to the spine.10 A
schedule award is not payable for the loss or loss of use, of a part of the body that is not
specifically enumerated under FECA.11 Moreover, neither FECA nor its regulations provide for
a schedule award for impairment to the back or to the body as a whole.12 Furthermore, the back
is specifically excluded from the definition of organ under FECA.13
In 1960, amendments to FECA modified the schedule award provisions to provide for an
award for permanent impairment to a member of the body covered by the schedule regardless of
whether the cause of the impairment originated in a scheduled or nonscheduled member.
Therefore, as the schedule award provisions of FECA include the extremities, a claimant may be
entitled to a schedule award for permanent impairment to an extremity even though the cause of
the impairment originated in the spine.14
The sixth edition of the A.M.A., Guides does not provide a separate mechanism for rating
spinal nerve injuries as impairments of the extremities. For peripheral nerve impairments to the
upper or lower extremities resulting from spinal injuries, OWCP procedures indicate that The
Guides Newsletter is to be applied.15 The Board has long recognized the discretion of OWCP to
adopt and utilize various editions of the A.M.A., Guides for assessing permanent impairment.16
In particular, the Board has recognized the adoption of this methodology for rating extremity
impairment, including the use of The Guides Newsletter, as proper in order to provide a uniform

8

20 C.F.R. § 10.404 (1999); see also Jacqueline S. Harris, 54 ECAB 139 (2002).

9

Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700 and Exhibit 1
(January 2010); Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability
Claims, Chapter 2.808.5a (February 2013).
10

James E. Mills, 43 ECAB 215 (1991).

11

Thomas J. Engelhart, 50 ECAB 319 (1999).

12

See N.D., 59 ECAB 344 (2008); Tania R. Keka, 55 ECAB 354 (2004).

13

See 5 U.S.C. § 8101(19); Francesco C. Veneziani, 48 ECAB 572 (1997).

14

Supra note 10.

15

See G.N., Docket No. 10-0850 (issued November 12, 2010); see also supra note 9 at Chapter 3.700, Exhibit 1,
n.5 (January 2010). The Guides Newsletter is included as Exhibit 4.
16

D.S., Docket No. 14-0012 (issued March 18, 2014).

6

standard applicable to each claimant for a schedule award for extremity impairment originating
in the spine.17
OWCP procedures provide that, if a claimant’s physician provides an impairment rating,
the case should be routed to OWCP’s medical adviser for an opinion concerning the nature and
percentage of impairment in accordance with the A.M.A., Guides with OWCP’s medical adviser
providing rationale for the percentage of impairment specified.18
ANALYSIS
Appellant alleged that on November 28, 2006 he sustained a traumatic injury in the
performance of duty. OWCP accepted his claim for abrasion of the face, neck sprain, and
cervical radiculitis. On April 2, 2012 it granted appellant schedule awards for seven percent
right upper extremity and seven percent left upper extremity permanent impairment. On
November 5, 2015 appellant filed a claim for an increased schedule award. OWCP denied his
claim for an additional schedule award based on the reports of appellant’s physician
Dr. Jarolimek and Dr. Harris, an OWCP medical adviser.
The Board finds that appellant has not established that he is entitled to an additional
schedule award.
Under the A.M.A., Guides, impairment of an extremity caused by spinal nerve injury is
rated according to Proposed Table 1 of the July/August 2009 The Guides Newsletter.19
Appellant’s physician, Dr. Jarolimek provided an August 31, 2015 report utilizing The Guides
Newsletter. He initially noted appellant’s physical examination findings of neck stiffness and
pain, as well as bilateral hand weakness, numbness, and tingling. Dr. Jarolimek assessed five
percent permanent impairment of each upper extremity due to sensory and motor deficits in the
C5 and C6 dermatomes. He initially explained that appellant had a class 1 impairment, with a
default value of four percent, he then provided detailed clinical findings and explained how those
objective elements warranted the additional percentages assessed.20
In a November 29, 2015 report, OWCP’s medical adviser, Dr. Harris, reviewed
Dr. Jarolimek August 31, 2015 impairment rating report. He referenced The Guides Newsletter
July/August 2009 edition and determined that appellant had five percent permanent impairment
of each upper extremity. Because appellant was previously awarded seven percent permanent
impairment of each upper extremity, Dr. Harris determined that appellant was not entitled to an
increased schedule award.21

17

See E.D., Docket No. 13-2024 (issued April 24, 2014); D.S., Docket No. 13-2011 (issued February 18, 2014).

18

See supra note 9 at Chapter 2.808.6(e) (February 2013); Tommy R. Martin, 56 ECAB 273 (2005).

19

See supra note 9.

20

See S.K. Docket No. 16-0504 (issued June 16, 2016).

21

See G.J., Docket No. 15-1151 (issued January 27, 2016).

7

The diagnostic reports from Drs. Huang, Cook, and Maheshwari are of limited probative
value as they contained findings on diagnostic testing, but no rating of appellant’s permanent
impairment.22
Thus, the Board finds that OWCP properly determined that the medical evidence does not
establish that appellant is entitled to an additional schedule award.
Appellant may request a schedule award or increased schedule award at any time based
on evidence of a new exposure or medical evidence showing progression of an employmentrelated condition resulting in permanent impairment or increased impairment.
CONCLUSION
The Board finds that appellant has not established that he has more than seven percent
permanent impairment of each upper extremity, for which he previously received a schedule
award.
ORDER
IT IS HEREBY ORDERED THAT the April 3, 2017 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: February 7, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

22

See C.W., Docket No. 13-0998 (issued November 1, 2013).

8

